 

Exhibit 10.2

 



Board Short Term Funding

 

Proposed investment up to $100,000

 

Each board member (the “Board Investors”) can invest (the “Board Investment”)
for a minimum of $10,000.

 

Inventergy Global, Inc. (“the Company”) will pay a multiple of 4X of the
original Board Investment to the Board Investors as it receives monetization
revenues from INVT SPE LLC (the “SPE”).

 

The original Board Investment will be returned to the Board Investors when
$1,000,000 is raised in the SPE Funding Investment (defined below).

 

- Note that if the original Board Investment is returned, the opportunity for
the 4X SPE Monetization Revenue for the Board Investment is still available.

 

All Board of Director fees accrued in the Company’s accounts payable will be
paid to the Board Investors once a minimum of $2,000,000 of SPE Funding
Investment is raised.

 

“SPE Funding Investment” is the total financing raised by Inventergy Global,
Inc. related to or secured by its future revenue from the SPE including the
Board Investment. The total maximum SPE Funding Investment is limited to a
maximum of $5,000,000 total investment.

 

“Net Company X Commercial Litigation” is a potential litigation that may be
brought against Company X for a commercial litigation. The net proceeds are the
gross income received less all direct and third party expenses and after
deducting any contingency amounts.

 

Repayment of the Board Investment is to be made in accordance with the following
examples:

 

If a $100,000 Board Investment is made and a total of $5,000,000 SPE Funding
Investment, then $400,000 will be paid to the Board Investors until:

 

a) $100,000/$5,000,000*100% = 2% of the SPE Monetization Revenue.

AND

b) $100,000/$5,000,000*50% = 1% of the Net Company X Commercial Litigation.

 

 



 

 

 

Exhibit 10.2

 

 

Second example:

 

a) If only $1,000,000 total SPE Funding Investment then the Board Investment is
to be paid at $100,000/$1,000,000 *100%= 10% of the SPE Monetization Revenue.

AND

b) $100,000/$1,000,000*50% = 5% of the Net Company X Commercial Litigation.

 

“Most Favored Nation”:

 

The Company’s current intention is to repay SPE Funding Investment at 4X for the
first $1,000,000 (including the Board Investment) cash received, 3.5X for the
2nd $1,000,000 cash received and 3X for any remaining SPE Funding Investment.
Board Investors will receive a Most Favored Nation clause for any improved terms
provided to new investors in future cash SPE Funding Investments.

 

Board Redemption:

 

If a Board Investor is terminated or is not renewed by the board then the Board
Investor will receive:

 

a) The acceleration (return) of the original Board Investment

 

- No change is impacted to the right to receive the SPE Monetization Revenue

 

b) The original amount invested in the Company’s Series D Preferred Stock will
be redeemed to the terminated or non-renewed Board Investor. The 35% premium of
the original amount invested in the Series D will remain. Also, no changes will
be made to the related Series D warrants.

 

This agreement is binding if all Board Investors agree to invest.

 

Signature pages follow. This agreement may be executed in multiple parts.

 



 

 

 

Exhibit 10.2

 

 

Signed:

 

/s/ Joseph W. Beyers August 10, 2017 Joseph W. Beyers   Chairman & CEO  
Inventergy Global, Inc.                 INVESTMENT AMOUNTS         /s/ Marshall
Phelps, Jr.   $25,000 Marshall Phelps, Jr.               /s/ Fran Barton  
$25,000 Fran Barton               /s/ William Frank King   $10,000 William Frank
King               /s/ Robert Gordon $10,000 Robert Gordon           /s/ Joseph
W. Beyers $30,000* Joseph W. Beyers  

 

*Conversion from previous short-term loan



 



 

 